Cole, J.
There is no question made as to the fact, that the note sued upon was altered by the payee after delivery, and without the maker’s consent, by inserting the words “ten pr ct inst,” thereby increasing the maker’s liability. It is also conceded that the alteration was made by inserting the words in a blank, left in the note when executed, and was done in such a manner as not to afford suspicion of any alteration, or the means of detecting it.
The plaintiff acquired the note before maturity; he testified positively that when he bought it, he supposed it was all right. The defendant testified to facts, tending to show that plaintiff had knowledge of the alteration; but does not fix the date these facts transpired, so as to render it at all certain that it was before the plaintiff bought the *442note. Since the defendant by executing a note, and delivering it with a blank in it, for the insertion of the interest, and thereby placed it in the power of the payee to do the wrong, as between him and the plaintiff, a tona fide purchaser for value, he ought to suffer any loss resulting therefrom; especially as he fails to show directly any notice to plaintiff of the alteration. Lickarrow v. Mason, 2 Term R. 70; McCramer v. Thompson, 21 Iowa, 244 (i. e., 249); McDonald v. Muscatime National Bank, 27 id. 319. See, also, Hall v. McHenry, 19 id. 521, and Murray v. Graham, 29 id. 520. The judgment will, therefore, be reversed, and the cause remanded for trial de novo.
Reversed.